DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3 AUG 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 24 JUN 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-9 are drawn to a system which is within the four statutory categories (i.e. a machine). Claims 10-16 are drawn to 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 10, and 17:
Claims 1, 10, and 17 are drawn to an abstract idea without significantly more. The claims recite providing a viewable content to a plurality of recipient nodes, determining time periods of a content viewing by each of the recipient nodes upon termination of the content viewing, calculating reward amounts to be awarded to users of the plurality of the recipient nodes based on respective time periods, ranking the user based on the reward amounts, and executing a smart contract to transfer the reward amounts to the users over a blockchain network. 
The limitations of providing a viewable content to a plurality of recipients, determining time periods of a content viewing by each of the recipients upon termination of the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – processor, memory, recipient nodes, smart contract, blockchain network, content processing node, and non-transitory computer readable medium. The processor, memory, recipient nodes, smart contract, blockchain network, content processing node, and non-transitory computer readable medium are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The processer communicates with the user and handles data or information related to the content viewing and reward, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations. Since the processor, memory, smart contract, blockchain network, and non-transitory computer readable medium are recited at a high-level of generality 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-9, 11-16, and 18-20:

	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190108499 A1; hereinafter Liu) in view of Augustine et al. (US 10600009 B1; hereinafter Augustine).
With respect to claims 1, 10, and 17:
	Liu teaches
A system, comprising: (See at least Liu: Abstract; paragraph(s) [0006])
a processor of a content processing node; (See at least Liu: paragraph(s) [0025]-[0027])
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: (See at least Liu: paragraph(s) [0025]-[0027])
A method, comprising: (See at least Liu: paragraph(s) [0006])
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (See at least Liu: paragraph(s) [0027])
provide a viewable content to a plurality of recipient nodes; (By disclosing, this data (user profile) may allow advertisers to deploy (provide a viewable content) more targeted advertisements. In addition, based on consensus rules, mining nodes (recipient nodes) validate transactions and blocks are added to the blockchain accordingly. See at least Liu: paragraph(s) [0043]-[0044])
determine time periods of a content viewing by each of the recipient nodes of the plurality of the recipient nodes upon termination of the content viewing by each of the recipient nodes of the plurality of the recipient nodes; (By disclosing, a User profile 302 may include geological location, average ad viewing time (time period of a content viewing), number reward coins and the like. In order to obtain average ad viewing time, individual viewing time of each of content viewings must be measured, and also surely, measuring of viewing time should be related to pinpointing the moments of starting and terminating of a single content viewing. In addition, Advertisers may decide to spend a certain amount of digital coins as a reward to its viewers for a specified unit time spent viewing an advertisement. Surely, the specified unit time spent viewing an advertisement should be defined by a starting moment and a 
calculate reward amounts to be awarded to users of the plurality of the recipient nodes based on respective time periods;... (By disclosing, advertisers may decide to spend a certain amount (reward amount) of digital coins as a reward to its viewers for a specified unit time spent viewing an advertisement (respective time periods of content viewing). See at least Liu: paragraph(s) [0042] & [0044]) 
execute a smart contract to transfer the reward amounts to the users over a blockchain network. (By disclosing, the decentralized blockchain technology disclosed herein may be an open-source, public, blockchain-based distributed computing platform featuring smart contract (scripting) functionality. In addition, mining nodes validate transactions (transfer the reward amounts to the users over a blockchain network) and blocks are added to the blockchain accordingly. Surely, transferring of reward such as cryptocurrency is a transaction in the blockchain. See at least Liu: paragraph(s) [0042]-[0043])
However, Liu does not teach ...rank the users based on the reward amounts.

...rank the users based on the reward amounts; and (By disclosing, a smart contract implementing aspects of the attribution process and distribution of network attribution awards allocates an amount of awards (or other type of aggregate network-effect score, like an in-game score, rating, level advancement determination through a ranking, or the like) to those computing nodes. The amount of awards corresponds to the ranking. Once the awards, scores, or ratings are allocated to the one or more entities (users) by the smart contract, the ranking of users is an obvious and automatic process, especially when the ranking is not related to other steps of the process. See at least Augustine: Col. 30, lines 57-67)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decentralized digital token within an app ecosystem of Liu to incorporate the mint-and-burn blockchain-based feedback-communication protocol teachings of Augustine for the benefit of a "record-based score" based on records rendered tamper-evident by the decentralized computing platform. (See at least Augustine: Col. 8, lines 31-39)
Examiner’s Note: 
The limitations “to transfer the reward amounts to the users over a blockchain network” in claim 1, lines 11-12; claim 10, lines 12-13; and claim 17, lines 10-11 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 2 and 11:
Liu and Augustine teach The system of claim 1 and The method of claim 10, as stated above.
Augustine, in the same field of endeavor, further teaches 
wherein the instructions further cause the processor to generate a first time stamp reflecting beginning of the content viewing by a recipient node of the plurality of the recipient nodes and a second time stamp reflecting an end of the content viewing, wherein a viewing time period comprises a difference of the first and the second time stamp. (By disclosing, a quality of an interaction or interactions a consumer exhibits in an analysis of associated timestamps and durations (difference of the first and the second time stamp). See at least Augustine: 37/12-16)
With respect to claims 3 and 12:
Liu and Augustine teach The system of claim 1 and The method of claim 10, as stated above.
Liu further teaches 
wherein the instructions further cause the processor to calculate the reward amounts based on a geographic regions of the users and a total reward amount provided by a content provider, wherein the reward amounts represent shares of the total reward amount. (By disclosing, advertisers (service provider) may decide to spend a certain amount (total reward amount) of digital coins as a reward to its viewers for a specified unit time spent viewing an advertisement. In addition, a User profile 302 may include geological location, average ad viewing time, number reward coins and the like. See at least Liu: paragraph(s) [0006], [0042] & [0044])
With respect to claims 4 and 13:
Liu and Augustine teach The system of claim 1 and The method of claim 10, as stated above.
Liu further teaches 
wherein the instructions further cause the processor to calculate a reward as a payment, comprising: 

    PNG
    media_image1.png
    60
    173
    media_image1.png
    Greyscale
, 
wherein Ar is a total reward amount for a geographic region, i is a number of users in the region r, where nr is a total number of users in the region r, and ∆ti is the time period of the content viewing by a recipient node of the plurality of the recipient nodes. (By disclosing, advertisers may decide to spend a certain amount (total reward amount) of digital coins as a reward to its viewers for a specified unit time spent viewing an advertisement. The viewing time is obviously the most important factor in the context. See at least Liu: paragraph(s) [0042])
With respect to claims 5 and 14:
Liu and Augustine teach The system of claim 1 and The method of claim 10, as stated above.
Augustine, in the same field of endeavor, further teaches 
wherein the instructions further cause the processor to assign rankings to the users of the plurality of the recipient nodes based on IP addresses of the recipient nodes and the reward amounts. (By disclosing, a smart contract implementing aspects of the attribution process and distribution of network attribution awards allocates an amount of awards (or other type of aggregate network-effect score, like an in-game score, through a ranking, or the like) to those computing nodes. The amount of awards and network information (IP address) may correspond to the ranking. See at least Augustine: 30/57-67, 14/45-58 & 15/2-6)
With respect to claims 6 and 15:
Liu and Augustine teach The system of claim 1 and The method of claim 10, as stated above.
Liu further teaches 
wherein the instructions further cause the processor to receive a donation amount data associated with a target node from at least one recipient node, wherein the donation amount data is a fraction of a reward amount assigned to the at least one recipient node, and wherein the fraction comprises a donation percentage set by a user of the at least one recipient node. (By disclosing, the user may create a campaign 700. The user may need to create a promotion pool 702. The user may also allow individuals to become a Re-Campaigner 706(1), 706(2), 706(3), 706(n) to further promote the campaign cross-platform. The user may create a standard that each Re-Campaigner 706(1), 706(2), 706(3), 706(n) needs to follow. The standard may include, without limitation, raising a certain amount of money, having a certain number of donors 
Claims 7-9, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Augustine, and in further view Foster et al. (WO 2015148693 A1; hereinafter Foster).
With respect to claims 7, 16, and 18:
Liu and Augustine teach The system of claim 6, The method of claim 15, and The non-transitory computer readable medium of claim 17, as stated above.
Liu and Augustine teach wherein the instructions further cause the processor to assign a ranking to the user of the at least one recipient node based on the donation amount data and a geographic region of the user defined by an IP address of the at least one recipient node... (As stated above with respect to claims 5 and 6, see at least Augustine: 30/57-67, 14/45-58 & 15/2-6 and Liu: paragraph(s) [0053]-[0054]; Fig. 7)
However, Liu and Augustine do not teach ...based on an activity log of the user.
	Foster, directed to computerized method and system for providing customized entertainment content and thus in the same field of endeavor, teaches 
wherein the instructions further cause the processor to assign a ranking to the user of the at least one recipient node based on the donation amount and a geographic region of the user defined by an IP address of the at least one recipient node and based on an activity log of the user. (By disclosing, badges (either physical, digital/electronic, or both) can be awarded (as an added entry/record as part of a User's Profile) for accomplishments. Badges may be awarded along competitive metrics such as the amount of advertising a User has consumed. Also, one Badge may possess multiple rankings as to behavior, integrity (honesty as to stated intent, Assertions, and actual behavior), as well as other valuations. In addition, the rankings may be related to charitable giving. Furthermore, ads can be selected while still knowing the content of the page being viewed so that such history (activity log of the user) is taken into the User's Profile and ads are more contextually based. See at least Foster: paragraph(s) [0142], [0187], [0440] & [0135])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu and Augustine to incorporate the computerized method and system for providing customized entertainment content teachings of Foster for the benefit of providing increased revenue opportunities for advertisers and content providers. (See at least Foster: Abstract)
With respect to claims 8 and 19:
The system of claim 7 and The non-transitory computer readable medium of claim 18, as stated above.
Liu further teaches 
wherein the instructions further cause the processor to execute a smart contract to transfer the donation amount to the target node over a blockchain, wherein the target nodes serves as a blockchain peer. (As stated above with respect to claim 6 and by further disclosing, transactions such as crowdfunding, promotion campaign, or dotation can be handled by the smart contract over the blockchain network. See at least Liu: paragraph(s) [0042]-[0043] & [0053]-[0054]; Fig. 7)
Examiner’s Note: 
The limitations “to transfer the donation amount to the target node over a blockchain” in claim 8, lines 2-3; and claim 19, line 3 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 9 and 20:
Liu, Augustine, and Foster teach The system of claim 8 and The non-transitory computer readable medium of claim 17, as stated above.
Liu further teaches 
wherein the instructions further cause the processor to execute a smart contract to record the time period, a geographic region index associated with the reward amount and... on a ledger of the blockchain... (As stated above with respect to claims 1 and 3, see at least Liu: paragraph(s) [0006] & [0042]-[0044])
Augustine, in the same field of endeavor, further teaches ...a user ranking. (As stated above with respect to claim 1, see at least Augustine: 30/57-67)
Furthermore, Foster, in the same field of endeavor, further teaches ...for an audit log. (By disclosing, ads can be selected while still knowing the content of the page being viewed so that such history (audit log of the user) is taken into the User's Profile and ads are more contextually based. See at least Foster: paragraph(s) [0135])
Examiner’s Note: 
The limitations “to record the time period, a geographic region index associated with the reward amount and a user ranking on a ledger of the blockchain for an audit log” in claim 9, lines 2-3; claim 20, lines 3-5 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).

Response to Arguments
Applicant's arguments filed 3 AUG 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 101 rejections that “The claimed functionality can be only provided by the infrastructure depicted in applicant's FIG. 1A” and “any claims should be asserted based on the claim limitations interpreted in view of the specification (in this case, for example, FIG. 1A) and not on an interpretation of a rephrased or reworded claim language”, it is noted that the features upon which applicant relies (i.e., pictorial symbols for recipient nodes, content processing node, content provider node, blockchain, ledger DB, and the interaction arrows, etc., 
In response to applicant’s argument that “a user profile of Liu contains an average ad viewing time. The average ad viewing time is a pre-calculated static value produce based on the analysis of user's viewing history over a certain time period,” it is noted that, in order to calculate an average value of a certain set of values, each of the certain set of values must be obtained first. Average ad viewing time teaches determining individual viewing time for each content viewing.
In response to applicant’s argument that Liu does not appear to teach "calculating, by the content processing node, reward amounts to be awarded to users of the plurality of the recipient nodes based on respective time periods," as required by the amended independent claims 1, 10 and 17, it is noted that Liu teaches deciding to spend a certain amount (reward amount) of digital coins as a reward to its viewers for a specified unit time spent viewing an advertisement (respective time periods of content viewing). See at least Liu: paragraph(s) [0042] & [0044])
In response to applicant’s argument that while Liu discloses a blockchain that uses consensus and smart contract, Liu does not specifically teach or suggest executing a smart contract to transfer the reward amount to the user over a blockchain, recited in the independent claim 1, 10 and 17, it is noted that Liu teaches the blockchain-based distributed computing platform featuring smart contract (scripting) functionality and spending a certain amount of digital coins (blockchain-based cryptocurrency) as a reward to its viewers. In addition, Liu teaches that mining nodes validate transactions (transfer the reward amounts to the users over a blockchain network) and blocks are added to the blockchain accordingly. (See at least Liu: paragraph(s) [0042]-[0043])
In response to applicant’s argument that “a smart contract of Augustine merely allocates an amount of award or rating. This is different from ranking the users based on the reward amounts, recited in the amended independent claims 1, 10 and 17,” it is noted that Augustine teaches that the smart contract allocates an amount of awards, scores, or ratings to the computing nodes and that the level advancement determination is made through a ranking. Once the awards, scores, or ratings are determined, it . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soicher et al. (US20080221986A1) teaches Consumer-choice, incentive based, alternative payment method and advertising system, including converting their time spent viewing and/or listening to user-selected advertisements at their convenience into payment rewards (e.g., credits).
Dion et al. (US20080134228A1) teaches Customer loyalty based system internet protocol television advertising mechanism, including collecting view time, and rewarding the viewers.
Bates et al. (CA 2998274 A1) teaches artificial intelligence engine incenting merchant transaction with consumer affinity, including that the aggregate donation/transaction amount may be ranked against the aggregate amounts of other merchants and only a top number or percentage of merchants are associated with the 
Bennett et al. (WO 2018094445 A1) teaches method and system for providing an online marketplace and analytics, including publishing a user's rewards points and/or user rewards points rankings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
                                                                                                                                                                                                        /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685